Name: Council Implementing Decision 2011/515/CFSP of 23Ã August 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: 2011-08-24

 24.8.2011 EN Official Journal of the European Union L 218/20 COUNCIL IMPLEMENTING DECISION 2011/515/CFSP of 23 August 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/273/CFSP of 9 May 2011 concerning restrictive measures against Syria (1), and in particular Article 5(1) thereof, Whereas: (1) On 9 May 2011, the Council adopted Decision 2011/273/CFSP. (2) In view of the gravity of the situation in Syria, additional persons and entities should be included in the list of persons and entities subject to restrictive measures set out in the Annex to Decision 2011/273/CFSP, HAS ADOPTED THIS DECISION: Article 1 The persons and entities listed in the Annex to this Decision shall be added to the list set out in the Annex to Decision 2011/273/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 August 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 121, 10.5.2011, p. 11. ANNEX Persons and entities referred to in Article 1 A. Persons Name Identifying information (date of birth, place of birth ¦) Reasons Date of listing 1. Hayel AL-ASSAD Assistant to Maher Al-Assad, Head of the military police unit of the army's 4th Division, involved in repression. 23.8.2011 2. Ali AL-SALIM Director of the supplies office of the Syrian Ministry of Defence, entry point for all arms acquisitions by the Syrian army. 23.8.2011 3. Nizar AL-ASSAAD Very close to key government officials. Financing Shabiha in the region of Latakia. 23.8.2011 4. Brigadier-General Rafiq SHAHADAH Head of Syrian Military Intelligence (SMI) Branch 293 (Internal Affairs) in Damascus. Directly involved in repression and violence against the civilian population in Damascus. Advisor to President Bashar Al-Assad for strategic questions and military intelligence. 23.8.2011 5. Brigadier-General JAMEA JAMEA (Jami Jami) Branch Chief for Syrian Military Intelligence (SMI) in Dayr az-Zor. Directly involved in repression and violence against the civilian population in Dayr az-Zor and Alboukamal. 23.8.2011 6. Hassan Bin-Ali AL-TURKMANI DOB 1935 in Aleppo Deputy Vice Minister, former Minister for Defence, Special Envoy of President Bashar Al-Assad. 23.8.2011 7. Muhammad Said BUKHAYTAN Assistant Regional Secretary of Baath Arab Socialist Party since 2005, 2000-2005 Director for the national security of the regional Baath party. Former Governor of Hama (1998-2000). Close associate of President Bashar Al-Assad and Maher Al-Assad. Senior decision-maker in the regime on repression of civilian population. 23.8.2011 8. Ali DOUBA Responsible for killings in Hama in 1980, has been called back to Damascus as special advisor to President Bashar Al-Assad. 23.8.2011 9. Brigadier-General Nawful AL-HUSAYN Idlib Syrian Military Intelligence (SMI) Branch Chief. Directly involved in repression and violence against the civilian population in Idlib province. 23.8.2011 10. Brigadier Husam SUKKAR Presidential Adviser on Security Affairs. Presidential Adviser for security agencies repression and violence against the civilian population. 23.8.2011 11. Brigadier-General Muhammed ZAMRINI Branch Chief for Syrian Military Intelligence (SMI) in Homs. Directly involved in repression and violence against the civilian population in Homs. 23.8.2011 12. Lieutenant-General Munir ADANOV (ADNUF) Deputy Chief of General Staff, Operations and Training for Syrian Army. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 13. Brigadier-General Ghassan KHALIL Head of General Intelligence Directorates (GID) Information Branch. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 14. Mohammed JABIR POB Latakia Shabiha militia. Associate of Maher Al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and co-ordination of Shabiha militia groups. 23.8.2011 15. Samir HASSAN Close business associate of Maher Al-Assad. Known for supporting economically the Syrian regime. 23.8.2011 B. Entities Name Identifying information Reasons Date of listing 1. Political Security Directorate Syrian government agency directly involved in repression. 23.8.2011 2. General Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 3. Military Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 4. Air Force Intelligence Agency Syrian government agency directly involved in repression. 23.8.2011 5. IRGC Qods Force (a. k. a. Quds Force) Teheran, Iran The Qods (or Quds) Force is a specialist arm of the Iranian Islamic Revolutionary Guard Corps (IRGC). The Qods Force is involved in providing equipment and support to help the Syria regime suppress protests in Syria. IRGC Qods Force has provided technical assistance, equipment and support to the Syrian security services to repress civilian protest movements. 23.8.2011